UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: MARCH 31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-13646 DREW INDUSTRIES INCORPORATED (Exact name of registrant as specified in its charter) Delaware 13-3250533 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 200 Mamaroneck Avenue, White Plains, NY 10601 (Address of principal executive offices)(Zip Code) (914) 428-9098 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report)N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer XNon-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 22,909,502 shares of common stock as of April 30, 2013. 1 DREW INDUSTRIES INCORPORATED INDEX TO FINANCIAL STATEMENTS FILED WITH QUARTERLY REPORT OF REGISTRANT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 (UNAUDITED) Page PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENTS OF INCOME 3 CONDENSED CONSOLIDATED BALANCE SHEETS 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 5 CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 – 18 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 – 33 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 ITEM 4 – CONTROLS AND PROCEDURES 34 PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 35 ITEM 1A – RISK FACTORS 35 ITEM 6 – EXHIBITS 35 SIGNATURES 36 EXHIBIT 31.1 – SECTION 37 EXHIBIT 31.2 – SECTION 38 EXHIBIT 32.1 – SECTION 39 EXHIBIT 32.2 – SECTION 40 2 DREW INDUSTRIES INCORPORATED PART I –FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS DREW INDUSTRIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (In thousands, except per share amounts) Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Executive succession - Operating profit Interest expense, net 74 Income before income taxes Provision for income taxes Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. 3 DREW INDUSTRIES INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands, except per share amount) ASSETS Current assets Cash and cash equivalents $ $ $ Accounts receivable, net Inventories Deferred taxes Prepaid expenses and other current assets Total current assets Fixed assets, net Goodwill Other intangible assets, net Deferred taxes Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable, trade $ $ $ Accrued expenses and other current liabilities Total current liabilities Other long-term liabilities Total liabilities Stockholders’ equity Common stock, par value $.01 per share Paid-in capital Retained earnings Stockholders’ equity before treasury stock Treasury stock, at cost ) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ The accompanying notes are an integral part of these financial statements. 4 DREW INDUSTRIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash flows (used for) provided by operating activities: Depreciation and amortization Stock-based compensation expense Other non-cash items Changes in assets and liabilities, net of acquisitions of businesses: Accounts receivable, net ) ) Inventories ) Prepaid expenses and other assets ) Accounts payable Accrued expenses and other liabilities Net cash flows (used for) provided by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Acquisitions of businesses - ) Proceeds from sales of fixed assets 31 44 Other investing activities ) ) Net cash flows used for investing activities ) ) Cash flows from financing activities: Exercise of stock options and deferred stock units Proceeds from line of credit borrowings Repayments under line of credit borrowings ) ) Payment of contingent consideration related to acquisitions ) ) Net cash flows provided by financing activities Net decrease in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $
